ROBB, Associate Justice.
Appeal from a decision of the Patent Office rejecting claim 2, relating to a joint between the cowl and the windshield-supporting structure of an automobile. The parts are of metal and are united by offset flanges at their meeting edges. At one side of these offset edg'es a short channel iron is placed, while the opposite side has an arched securing plate resting within a channel formed by the offset flanges. A threaded bolt passes through an opening in the channel iron, through slots in the meeting edges of the windshield supporting structure and cowl and is screwed into an opening in the arched plate. A tightening of the bolt draws the parts rigidly together.
The claim reads as follows: “2. A fastener of the class described comprising a channel shaped member, an arcuate shaped member extending between the flanges of the channel shaped member, and means for flattening said arcuate shaped member toward the base of the channel member, said means including a headed element extending freely through the base of said channel shaped member and threadedly engaging said arcuate shaped member.”
As found by the Patent- Office, this claim reads on the Taylor disclosure (patent *10051,380,606, June 7,1921) except for the reversal o£ the position of the holt. While the Taylor device is not a short clip for, seeming the two parts of an automobile body, the appealed claim is not limited to such á construction, and, as the Board of Appeals noted, “claims which are so restricted stand allowed.”
For reasons fully slated by the Patent Office tribunals, the decision is affirmed.
Affirmed.